Citation Nr: 0813700	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO. 05-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss disability.

2. Entitlement to service connection for hearing loss 
disability.

3. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine associated 
with Reiter's Syndrome.

4. Entitlement to a compensable rating for urethritis 
associated with Reiter's Syndrome.

5. Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to 
November 1985.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the RO.

In February 2008, the veteran had a hearing at the RO 
before the Veterans Law Judge whose signature appears at 
the end of this decision.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.: 
Entitlement to service connection for hearing loss 
disability; entitlement to a rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine 
associated with Reiter's Syndrome; entitlement to a 
compensable rating for urethritis associated with Reiter's 
Syndrome; and entitlement to a compensable rating for 
hypertension.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in April 1986, 
the RO denied the veteran's claim of entitlement to service 
connection for hearing loss disability.

2. Evidence associated with the record since the April 1986 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hearing loss disability. 


CONCLUSIONS OF LAW

1. The RO's April 1986 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
hearing loss disability, is final. 38 U.S.C. § 4005 (1982) 
(codified as amended at 38 U.S.C.A. § 7105 (West 2002 and 
Supp. 2007); 38 C.F.R. § 19.192 (1985) (codified as amended 
at 38 C.F.R. § 20.1103 (2007)).

2. New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection 
for hearing loss disability. 38 U.S.C.A. § 5108 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his application to reopen a claim of entitlement to service 
connection for hearing loss disability. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met its duty with 
respect to that specific issue.

In a letter, dated in May 2004, the RO provided timely 
notice to the veteran regarding the information and 
evidence necessary to substantiate his claim for service 
connection hearing loss disability. In particular, the RO 
advised the veteran of the evidence necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial. The RO also specified the information and 
evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertained 
to his claim. See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a result of the foregoing notices, the veteran submitted 
additional evidence to support a grant of his application 
to reopen a claim of entitlement to service connection for 
hearing loss disability. Moreover, the Board has granted 
that application. Therefore, further action is unnecessary 
in order to meet VA's statutory duty to assist the veteran 
in the development of that issue. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided). Accordingly, the Board will discuss the reasons 
and bases for its decision below. 

Analysis

The veteran contends that his hearing loss disability is 
primarily the result of noise exposure during his lengthy 
service career, including that which he experienced as a 
supervisor of an anti-aircraft missile battery. Therefore, 
he maintains that service connection for hearing loss 
disability is warranted. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as sensorineural hearing 
loss disability, service connection may be presumed when 
such disability is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service. 
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Such a 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for hearing loss disability. Such a claim was before VA in 
April 1986. 

Relevant evidence on file at that time included the 
veteran's service medical records and reports of VA 
examinations, performed in February and March 1986. The 
veteran's service medical records showed that in September 
1984, the veteran had a designation of H2 on his physical 
profile or PULHES. The examiner recognized the veteran's 
pre-service hearing loss disability, when he assigned a 
numerical designation of 2 under H on the veteran's 
physical profile, i.e., PULHES. 

Then, as now, PULHES is the six categories into which a 
physical profile is divided. The H for hearing and ear, and 
the number 2 indicates that an individual possesses some 
medical condition or physical defect which may impose some 
limitations on classification and assignment. 

During a medical board examination in June 1985, the 
veteran reported hearing loss disability and audiometric 
testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
15
15
LEFT
10
25
25
15
25

Despite the foregoing findings, the veteran's service 
medical records were negative for any diagnosis of hearing 
loss disability. The report of the March 1986 VA audiologic 
examination was similarly negative; and therefore, service 
connection for hypertension was denied. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Accordingly, 
that decision became final under the law and regulations 
then in effect. 38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.192. 

In April 2004, the veteran submitted an application to 
reopen his claim of service connection for hearing loss 
disability. In support of that claim, the veteran submitted 
evidence of current hearing loss disability. After 
reviewing the record, the Board finds that the claim of 
service connection for hearing loss disability should be 
reopened and the claim considered on a de novo basis. 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156. 

In any event, if new and material evidence is presented, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been fulfilled. 
See, Elkins v. West, 12 Vet. App. 209 (1999).

Following the RO's April 1986 decision, VA added a 
regulation which set forth the criteria for determining 
whether the veteran did, in fact, have hearing loss 
disability. As amended, that regulation states that for VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500 (+15), 1000 (+10), 2000 (+10), 3000 (+10), 
or 4000 Hertz (+5) is 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The failure to meet those criteria at the time of a 
veteran's separation from active service is not necessarily 
a bar to service connection for hearing loss disability. A 
veteran may still establish service connection by 
submitting evidence that he has current hearing loss 
disability related to service. 38 C.F.R. § 3.303(d); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).

Not only has there been a relevant change in the 
regulations, evidence added to the record since the RO's 
April 1986 decision includes the report of an April 2005 
consultation with the VA Audiology service at or through 
the VA outpatient clinic in Austin. Texas. Although the 
report does not contain the actual record of audiometric 
testing, it shows that the veteran has current bilateral 
sensory neural hearing loss disability. Such evidence is 
new in the sense that it has not previously been before VA. 
It is also material in that it fills a major deficit in the 
evidence as it existed in April 1986. There a current 
diagnosis, and the change in the regulations enables the 
veteran to show hearing loss disability in his right ear at 
the time of his June 1985 Medical Board examination. 
Moreover, the revised regulations enable the veteran to 
show that the puretone thresholds in his left ear at 1000, 
2000, and 4000 hertz were at the upper limits of normal. 
Further, the H2 designation on PULHES in September 1984 
tends to confirm the presence of hearing loss disability in 
service. 

The additional evidence is neither cumulative nor redundant 
of the evidence of record in April 1986 and, when 
considered with the evidence previously of record, raises a 
reasonable possibility of substantiating the claim service 
connection for hearing loss disability. As such, it is 
sufficient to reopen the claim. To that extent, the appeal 
is allowed. 


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for hearing loss disability is granted.




REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement 
to service connection for hearing loss disability. Elkins. 
However, in this case, it would be premature for the Board 
to do so prior to the RO, as such action could result in 
prejudice to the veteran's claim. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92.

Although the additional evidence is sufficient to reopen 
the claim of service connection for hearing loss 
disability, the record is negative for evidence of a nexus 
between the veteran's current hearing loss disability and 
that demonstrated in service. In this regard, the veteran 
has not had a VA examination since 1986 to determine the 
nature and etiology of his hearing loss disability. The 
evidence is also negative for the report of audiometric 
testing performed at or through the Austin VA outpatient 
clinic in April 2006. 

The veteran also seeks entitlement to increased ratings for 
the following service-connected disabilities: degenerative 
disc disease, currently evaluated as 20 percent disabling; 
hypertension, evaluated as noncompensable; and urethritis 
evaluated as noncompensable.

In October 2004, the veteran underwent VA examinations to 
determine the extent of impairment due to his hypertension 
and urethritis. However, the claims file was not available 
for review by either examiner. Thus, those examinations 
were incomplete and could not provide a basis for a fully 
informed medical determination. 

In February 2008, R. A., M.D. noted that the veteran was 
still being treated for hypertension. However, there are no 
clinical records on file reflecting such treatment after 
March 2005. 

During his February 2008 hearing before the undersigned 
Veteran's Law Judge, the veteran testified he was taking 
medication for urethritis. He also testified that his 
service-connected low back disability had gotten worse. In 
this regard, he stated that his service-connected low back 
disability had had a significant impact on his employment 
and that he could not perform heavy lifting required by his 
job in computer and printer repair. 

Despite the foregoing testimony, information from the 
veteran's employer has not been associated with the claims 
folder, and his back has not been examined by VA since 
October 2005. 

In developing a claim for increased-compensation, VA must 
notify the veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
veteran's employment and daily life. 38 U.S.C.A. § 5103(a); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). VA must 
notify the veteran that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in 
the disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

VA notice requirements apply to all five elements of a 
claim: veteran status, existence of a disability, a 
connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. To date, however, VA has not notified the 
veteran that once service connection for a particular 
disability had been established, a disability rating will 
be assigned in accordance with the criteria set forth in 
the VA schedule for evaluating disabilities. 38 C.F.R. Part 
4. VA has also failed to notify the veteran that if service 
connection is granted, an effective date for the award of 
benefits will be assigned and will be based, generally, on 
the date of the receipt of the claim for benefits or when 
the evidence showed a level of disability that supported a 
certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, the Board notes that during an appeal, a veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 
(2007). Therefore, the analysis must be undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the following 
actions:

1. Ensure compliance with VA's duties to 
notify and assist the veteran in the 
development of his claim of entitlement 
to service connection for hearing loss 
disability and his claims for increased 
ratings for degenerative disc disease of 
the lumbar spine, urethritis, and 
hypertension. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. In particular, 
ensure that the veteran is notified of 
the considerations set forth in 
Dingess/Hartman and in Vasquez-Flores.

2. Request that the veteran provide a 
history of his employment since March 
2003, including, but not limited to, the 
name and address of each employer, as 
well as the dates of each period of 
employment. For any period that the 
veteran was self-employed, request that 
he identify the people who hired him, 
including, but not limited to, any 
clients and contractors or sub-
contractors for whom he worked. 
A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

3. When the actions in part 2 have been 
completed, contact each employer/former 
employer and request copies of the 
veteran's employment records, including, 
but not limited to, employment 
applications; medical records and the 
reports of any pre-employment 
examinations; attendance records and the 
reasons for any absences; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay. 

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns. 

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked. Also 
request that the veteran provide any such 
information in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If records of the veteran's employment 
with a non-Federal employer are 
unavailable, notify the veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. Request that the veteran provide the 
name and address of all health care 
providers, VA and non-VA, who have 
treated him since service for hearing 
loss disability and who have treated him 
since March 2003 for degenerative disc 
disease, urethritis, and hypertension. 
Also request that the veteran provide the 
names and addresses of all facilities 
where he was treated, as well as the 
dates of such treatment. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

5. When the actions in part 4 have been 
completed, request the evidence from the 
health care provider(s)/facility(ies) 
identified by the veteran. Such evidence 
must be requested directly from each 
health care provider/facility and should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records. 

In particular, request the report of the 
veteran's audiometric testing performed 
in April 2006 by or through the Austin VA 
outpatient clinic. Also request records 
from R. A., M.D., reflecting the 
veteran's treatment for hypertension 
since March 2005. Furthermore, request 
that the veteran provide any such records 
he may have in his possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

If the evidence is in the possession of 
an department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested evidence is unavailable 
and is in the possession of an entity 
other than a department or agency of the 
Federal government, notify the veteran 
and his representative in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6. When the actions in parts 1, 2, 3, 4, 
and 5 have been completed, schedule the 
veteran for an audiologic examination to 
determine the nature and etiology of any 
hearing loss disability found to be 
present. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If hearing loss disability is found, the 
examiner must identify and explain the 
elements supporting the diagnosis. 

The examiner must also respond to the 
inquiry as to whether or not any hearing 
loss disability is etiologically related 
to any hearing impairment in service in 
September 1984 or June 1985. The examiner 
must state the medical basis or bases for 
this opinion. If the examiner is unable 
to so state without resort to 
speculation, he or she should so state. 

7. When the actions in parts 1, 2, 3, 4, 
and 5 have been completed, schedule the 
veteran for orthopedic and neurologic 
examinations to determine the extent of 
impairment due to his service-connected 
degenerative disc disease of the lumbar 
spine. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify and explain 
the elements supporting the diagnosis of 
degenerative disc disease of the lumbar 
spine and distinguish them from any other 
lumbar spine disability found to be 
present. 

In reporting the manifestations of the 
veteran's degenerative disc disease, the 
examiner must report the following:

a. the veteran's range of motion 
with respect to flexion, 
extension, lateral flexion, and 
rotation; 

b. whether there is ankylosis of 
the lumbar spine, either favorable 
or unfavorable, and if so, whether 
it results in one or more of the 
following: difficulty walking 
because of a limited line of 
vision; restricted opening of the 
mouth and chewing; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
stretching. Note that fixation of 
a spinal segment in neutral 
position (zero degrees) always 
represents favorable ankylosis; 

c. whether there are associated 
objective neurologic 
abnormalities, including but not 
limited to bowel or bladder 
impairment; 

d. whether because of age, body 
habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the lumbar 
spine, the veteran's range of 
lumbar spine motion should be 
considered normal for that 
individual, even though it does 
not conform to the normal range of 
motion; 

e. whether there a lack of normal 
endurance; functional loss due to 
pain and pain on use including 
that experienced during flare ups; 
weakened movement, excess 
fatigability, and incoordination; 
and the effects of the disability 
on the veteran's ordinary 
activity; 

f. whether the veteran has 
incapacitating episodes, and if 
so, the total duration of such 
episodes during the past 12 
months. Note: An incapacitating 
episode is a period of acute signs 
and symptoms due to degenerative 
disc disease that requires bed 
rest prescribed by a physician and 
treatment by a physician. 

8. When the actions in parts 1, 2, 3, 4, 
and 5 have been completed, schedule the 
veteran for a cardiovascular examination 
to determine the extent of impairment due 
to his service-connected hypertension. 
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must report the diastolic 
and systolic readings and whether the 
veteran requires continuous medication 
for control of hypertension.

9. When the actions in parts 1, 2, 3, 4, 
and 5 have been completed, schedule the 
veteran for a genitourinary examination 
to determine the extent of impairment due 
to his service-connected urethritis. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify and explain 
the elements supporting the diagnosis of 
urethritis and distinguish them from any 
other genitourinary disability found to 
be present. 

In reporting the manifestations of the 
veteran's urethritis, the examiner must 
report the following:

a. whether the veteran must wear 
absorbent pads and the number of 
times per day that they must be 
changed; 

b. the intervals between voiding 
during the day and at night; 

c. whether there is obstructive 
symptomatology requiring 
dilatation, if so, the number of 
times per year the veteran 
requires dilatation or whether he 
requires intermittent or 
continuous catheterization.

10. When the actions requested in parts 
1, 2, 3, 4, 5, 6, 7, 8, and 9 have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for hearing loss 
disability and entitlement to increased 
ratings for degenerative disc disease, 
hypertension, and urethritis. In so 
doing, consider the possibility that 
different ratings may be warranted for 
different time periods.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


